NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


KENT PLUMMER and OKSANA                      )
PASCHENKO,                                   )
                                             )
             Appellants,                     )
                                             )
v.                                           )      Case No. 2D18-897
                                             )
THE WAVE CONDOMINIUM                         )
ASSOCIATION OF ST. PETERSBURG,               )
INC.,                                        )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 15, 2019.

Appeal from the Circuit Court for Pinellas
County; Jack Day, Judge.

Alexander Allred of Hillard, Cuykendall &
Allred, P.A., Largo, for Appellants.

Jacob A. Brainard and Jacob Bair of
Business Law Group, P.A., Tampa, for
Appellee.


PER CURIAM.

             Affirmed.



SILBERMAN, BLACK, and SALARIO, JJ., Concur.